In an action to foreclose a mortgage on real property, order denying motion to vacate order opening default and vacating judgment of foreclosure reversed on the law and the facts, with $10 costs and disbursements, the motion granted, the opening of the default vacated, and the judgment of foreclosure reinstated, with $10 costs. On ■ the undisputed showing it appears without question that there was no payment by the debtor of the amount secured by the bond and mortgage. Section 60 of the Bankruptcy Act (U. S. Code, tit. 11, § 96) cannot be invoked as a defense with respect to the security of the mortgage for future purchases or advances, as even a bona fide purchaser for value would have been put on notice by the provision of the recorded mortgage that it applied to future purchases. Carswell, Acting. P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [See post, p. 1053.]